Order amending the final decree of separation by reducing the alimony from ten dollars to four dollars and fifty cents a week reversed on the law, with ten dollars costs and disbursements, and motion denied, without costs. Order punishing defendant for contempt in failing to pay the alimony directed by the final decree and allowing him to purge himself by the payment of fifty cents a week on account of the arrears in addition to four dollars and fifty cents provided by the order amending the final decree modified by directing that defendant may purge himself by paying three dollars a week on account of the arrears, in addition to the ten dollars weekly alimony provided by the final decree, and as so modified affirmed, without costs. Defendant admits his present earnings are thirty-five dollars a week. Therefore, the Special Term was not justified in reducing the weekly alimony provided by the final decree from ten dollars to four dollars and fifty cents. In view of defendant’s admitted present earnings we believe that he can afford to pay three dollars a week on account of arrears. Lazansky, P. J., Young, Davis, Johnston and Adel, JJ., concur.